Exhibit 10.4

 

--------------------------------------------------------------------------------

 

CONTRIBUTION AGREEMENT

 

between

 

Centiv, Inc.

 

and

 

Centiv Services, Inc.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (the “Agreement”) is made as of the 15 day of
January, 2004, between Centiv, Inc. (the “Company”), a Delaware corporation, and
Centiv Services, Inc. (“Sub”), a Nevada corporation, and a wholly owned
subsidiary of the Company:

 

RECITALS:

 

WHEREAS, the Company currently is the holder of 10,000 shares of common stock of
Sub, which represents all of the issued and outstanding capital stock of Sub;

 

WHEREAS, the Company is engaged in the business of developing and providing
Web-enabled, point of-purchase (POP) solutions for consumer goods manufacturers
and multi-location retailers (the “Business”) and as such, is the owner of all
of the assets used in the Business;

 

WHEREAS, the Company desires to contribute to Sub in exchange for additional
shares of common stock of Sub and the assumption of certain liabilities, and Sub
desires to accept the contribution of, all of the Company’s right, title and
interest in and to the Assets (as defined herein) on the terms and conditions
and in the manner set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Contribution of Assets.  Subject to the terms and conditions set
forth in this Agreement, the Company agrees to contribute, assign, transfer, and
convey, by an appropriate transfer document, all of its right, title and
interest in and to all of the assets used in the Business, including, without
limitation, the following (collectively, the “Assets”):

 

(a)           All accounts including receivables: leases; electronic and other
chattel paper; contract rights; letters of credit and letter-of-credit rights;
instruments; rights to payment under policies of insurance; and documents;
excluding, however and tax loss carry over held by the Company;

 

(b)           All general intangibles, including: all payment intangibles,
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, copyright applications, software, plans, schematics, engineering
drawings, writings and goodwill, all licenses, permits, approvals and agreements
of any kind or nature pursuant to which the Company possesses, uses or has the
right to possess or use tangible or intangible property of others or pursuant to
which others possess, use or have the right to possess or use the tangible or
intangible property of Company: leasehold interests: and guaranty claims;

 

(c)           All inventory, including returned and repossessed goods, raw
materials, and work in progress;

 

(d)           All goods, equipment, vehicles, leasehold improvements, and
fixtures, together with accessions thereto, replacement parts therefor and
commingled goods;

 

(e)           All money, instruments, deposit accounts, certificates of deposit,
deposits, investment property;

 

(f)            All books and records, including customer lists, credit files,
computer programs, printouts, and other materials and records, pertaining to any
of the foregoing;

 

(g)           All documents of title evidencing or issued with respect to, and
supporting obligations pertaining to, any of the foregoing; and

 

--------------------------------------------------------------------------------


 

(h)           All proceeds, products, replacements and increases of, additions
and accessions to, and substitutions for, the property described in the
foregoing part of this Section, and rights in and claims to or benefits under
contracts of insurance covering any of the property described in the foregoing
part of this Section.

 

2.             Value and Terms of Contribution.  The Company and Sub hereby
agree that the total value of the Company’s contribution of its right, title,
and interest in and to the Assets shall be One Million Five Hundred and Three
Thousand Dollars ($1,503,000.00) (the “Contribution Value”).  In exchange for
the Contribution Value, Sub shall issue to the Company an additional 90,000
shares of common stock of Sub and shall assume the liabilities set forth in
Section 2(a) below.

 

(a)   As of the Effective Date (as defined below), Sub shall assume all of the
existing liabilities of the Company, whether or not accrued, whether fixed,
contingent or otherwise, whether known or unknown, and whether or not recorded
on the books and records of the Company arising out of or by reason of this or
any other transaction or event occurring prior to the Effective Date, including,
without limitation, all performance obligations under employment agreements,
leases or other contracts existing as of the Effective Date (collectively, the
“Assumed Liabilities”).  Sub shall indemnify, hold harmless and defend the
Company from any all claims, damages, costs, expenses or other liabilities of
any nature associated with the Assumed Liabilities.  The Company shall have the
right to reclaim any of the Assets if necessary to secure the payment of the
indemnification provided for in this Section 2(a).

 

3.             Effectiveness.  The transactions contemplated by this Agreement
shall be deemed effective as of the date first written above (the “Effective
Date”).

 

4.             Title; Liens.  The Company has insurable and marketable fee
simple title to the Assets, free and clear of all mortgages, liens,
encumbrances, excepting only such matters evidencing Assumed Liabilities or
affecting title as do not materially affect the Company’s use or ownership of
the Assets.

 

5.             Authority; Status.

 

(a)           Relating to the Company.  The Company hereby represents and
warrants to Sub that:  (i) this Agreement is, and all documents, affidavits and
certificates to be executed by the Company pursuant hereto, (“Company Closing
Documents”) will be when executed by the Company, binding on and enforceable
against it in accordance with their respective terms; (ii) this Agreement, the
Company Closing Documents to be executed by the Company, and the transactions
contemplated hereby and thereby have been approved by all necessary action of
the Company; and (iii) the Company is a duly formed and validly existing
corporation and in good standing under the laws of the State of Delaware with
the power to conduct its business and to acquire and own the additional equity
interest in Sub.

 

(b)           Relating to Sub.  Sub represents and warrants to the Company that:
(i) this Agreement is, and all documents, affidavits and certificates to be
executed and delivered by Sub (“Sub Closing Documents”) will be when executed by
Sub, binding on and enforceable against Sub in accordance with their respective
terms.  (ii) Sub is empowered to acquire and own the Assets; (iii) this
Agreement, the Sub Closing Documents, and the transactions contemplated hereby
and thereby have been approved by all requisite partnership action of Sub; and
(iv) the execution and delivery by Sub of the Sub Closing Documents and the
performance by Sub of its obligations thereunder do not and will not constitute
a default under, or conflict with or violate, any provision of Sub’s Articles of
Incorporation or Bylaws or any other agreement to which Sub is a party or by
which Sub is bound.

 

(c)           The representations and warranties made pursuant to the foregoing
Sections 5(a) and 5(b) are made and shall be true and correct on and as of
Effective Date of this Agreement.

 

2

--------------------------------------------------------------------------------


 

7.             Miscellaneous.

 

(a)           Further Assurances  Each of the parties hereto shall execute and
deliver such documents and other papers and perform such further acts as may be
reasonably required, desirable or requested to carry out the provision hereof
and the transactions contemplated hereby, including without limitation, any
deeds or bills of sale evidencing the transfer of the Real Property.

 

(b)           Governing Law/Venue.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, irrespective of
conflicts of laws principles.

 

(c)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument; provided, however, in no
event shall this Agreement be effective unless and until signed by all parties
hereto.

 

(d)           Amendments.  This Agreement may be amended or modified and the
terms and conditions hereof may be waived by a written instrument signed by the
parties hereto which, if provided for in such instrument, shall be deemed to be
effective as of the Effective Date.

 

(e)           Recitals; Exhibits.  Each and all of the recitals set forth above
and the exhibits attached hereto are hereby incorporated into this Agreement by
reference.

 

(f)            Successors and Assigns.  The rights, title, benefits, and
obligations of the parties hereto under this Agreement shall inure to the
benefit of and be binding upon their respective successors and assigns.

 

(g)           No Third-Party Beneficiaries.  Nothing expressed or implied in
this Agreement is intended to confer upon any person or entity, other than the
parties hereto, or their respective successors or assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement

 

(h)           Rules of Construction.  Section captions used in this Agreement
are for convenience only and shall not affect the construction of the
Agreement.  All references to “Sections,” without reference to a document other
than this Agreement are intended to designate articles and sections of this
Agreement.  The use of the term “including” shall mean in all cases “including
but not limited to,” unless specifically designated otherwise.  No rules of
construction against the drafter of this Agreement shall apply in any
interpretation or enforcement of this Agreement, any documents or certificates
executed pursuant hereto, or any provisions of any of the foregoing.

 

7.             Entire Agreement.  This Agreement contains the entire agreement
between the parties relating to the contribution of the Assets.  There are nor
promises, agreements, conditions, undertakings, warranties or representations,
oral or written, express or implied, between the parties hereto other than as
herein set forth.  No change or modification of this Agreement shall be valid
unless the same is in writing and signed by the parties hereto.  No waiver of
any of the provisions of this Agreement and other agreements referred to herein
shall be valid unless in writing and signed by the party against whom it is
sought to be enforced.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

[Signature Page to Contribution Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

CENTIV, INC.

 

 

 

 

 

By:

 

/s/ Thomas M. Mason

 

Name:

THOMAS M. MASON

 

Title:

CFO

 

 

 

 

 

CENTIV SERVICES, INC.

 

 

 

 

 

By:

 

/s/ Thomas M. Mason

 

Name:

THOMAS M. MASON

 

Title:

CFO

 

4

--------------------------------------------------------------------------------


 

Centiv, Inc.

Trial Balance

November 30, 2003

 

Acct

 

Dept

 

Description

 

Beg Balance

 

Debits

 

Credits

 

End Balance

 

TAB

 

1112

 

0000

 

Cole Taylor-CORPORATE-Dflt

 

1,348,200.92

 

178,409.60

 

388,164.40

 

1,138,446.12

 

 

 

1150

 

0000

 

PETTY CASH—

 

181.28

 

218.72

 

0.00

 

400.00

 

 

 

 

 

 

 

 

 

1,348,382.20

 

Total Cash

 

1,138,846.12

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1200

 

0000

 

A/R—

 

302,344.83

 

166,624.60

 

154,682.59

 

314,286.84

 

 

 

1290

 

0000

 

ALLOW/DOUBTFUL—

 

(23,719.57

)

189.90

 

750.00

 

(24,279.67

)

 

 

 

 

 

 

 

 

278,625.26

 

Total Receivables

 

290,007.17

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1282

 

0000

 

DUE FR GEI—Dflt

 

170,874.47

 

1,025.25

 

25,000.00

 

146,899.72

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1300

 

0000

 

INVENTORIES—

 

75,000.38

 

15,699.93

 

17,169.41

 

73,530.90

 

 

 

1390

 

0000

 

RESERVE INV OBS—

 

(52,279.28

)

10,000.00

 

0.00

 

(42,279.28

)

 

 

 

 

 

 

 

 

22,721.10

 

Total Inventory

 

31,251.62

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1450

 

0000

 

PREPAID EXP & A—

 

19,966.19

 

0.00

 

1,425.00

 

18,541.19

 

 

 

1460

 

0000

 

PREPAID INS

 

19,731.00

 

77,097.00

 

8,069.00

 

88,759.00

 

 

 

1462

 

0000

 

PREPAID RENT—

 

34,589.06

 

0.00

 

17,294.53

 

17,294.53

 

 

 

1465

 

0000

 

PREPAID EXP—

 

36,832.31

 

11,356.79

 

7,968.39

 

40,220.71

 

 

 

 

 

 

 

 

 

111,118.56

 

Total Prepaid

 

164,815.43

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1520

 

0000

 

INC TAX PREPD-S—

 

4,269.00

 

0.00

 

0.00

 

4,269.00

 

 

 

1530

 

0000

 

DEF INCTAX—

 

161,597.00

 

0.00

 

0.00

 

161,597.00

 

 

 

1860

 

0000

 

NONCURR DEF TAX—Dflt

 

3,418,751.00

 

0.00

 

0.00

 

3,418,751.00

 

 

 

1870

 

0000

 

Tax Valuation—Dflt

 

(3,418,751.00

)

0.00

 

0.00

 

(3,418,751.00

)

 

 

 

 

 

 

 

 

165,866.00

 

Total Taxes

 

165,866.00

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1605

 

0000

 

CIP—Dflt

 

0.00

 

511.20

 

511.20

 

0.00

 

 

 

1620

 

0000

 

F/A COMP EQ—

 

598,048.72

 

0.00

 

0.00

 

598,048.72

 

 

 

1630

 

0000

 

F/A COMP SOFTWA—

 

1,708,042.19

 

0.00

 

0.00

 

1,708,042.19

 

 

 

1640

 

0000

 

F/A F&F-OFFICE—

 

198,661.95

 

0.00

 

0.00

 

198,661.95

 

 

 

1655

 

0000

 

F/A M&E—

 

34,318.52

 

0.00

 

0.00

 

34,318.52

 

 

 

1660

 

0000

 

F/A L/H IMP—

 

26,055.23

 

0.00

 

0.00

 

26,055.23

 

 

 

 

 

 

 

 

 

2,565,126.61

 

Total PP&E

 

2,565,126.61

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1720

 

0000

 

ACCUM/DEPR COMP.

 

(397,444.41

)

0.00

 

15,306.59

 

(412,751.00

)

 

 

1730

 

0000

 

ACCUM/DEPR COMP—

 

(806,028.06

)

0.00

 

29,129.66

 

(835,157.72

)

 

 

1740

 

0000

 

ACCUM/DEP F&F O

 

(77,990.89

)

0.00

 

3,131.99

 

(81,122.88

)

 

 

1755

 

0000

 

ACCUM/DEPR M&E—

 

(11,536.28

)

0.00

 

567.77

 

(12,104.05

)

 

 

1760

 

0000

 

ACCUM/DEPR L/H—

 

(6,006.13

)

0.00

 

371.98

 

(6,378.11

)

 

 

 

 

 

 

 

 

(1,299,005.77

)

Total Accum Depr

 

(1,347,513.76

)

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,266,120.84

 

Net PP&E

 

1,217,612.85

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1850

 

0000

 

OTH ASSETS-NONC—

 

14,400.00

 

0.00

 

0.00

 

14,400.00

 

8

 

 

 

 

 

 

 

3,378,108.43

 

Total Assets

 

3,169,598.91

 

 

 

 

1

--------------------------------------------------------------------------------


 

Centiv, Inc.

Trial Balance

November 30, 2003

 

Acct

 

Dept

 

Description

 

Beg Balance

 

Debits

 

Credits

 

End Balance

 

TAB

 

2100

 

0000

 

A/P

 

(136,468.34

)

270,612.91

 

299,113.84

 

(164,969.27

)

 

 

2115

 

0000

 

A/P - UNVOUCHERED

 

(1,598.68

)

11,013.27

 

9,414.59

 

0.00

 

 

 

 

 

 

 

 

 

(138,067.02

)

Net Accounts Payable

 

(164,969.27

)

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2030

 

0000

 

LEASES PAYABLE—

 

(31,709.48

)

4,353.68

 

1,863.15

 

(29,218.95

)

12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2400

 

0000

 

ACCRUED EXP—

 

(154,994.16

)

26,617.76

 

28,240.63

 

(156,617.03

)

 

 

2401

 

0000

 

Accrued Legal—Dflt

 

(13,876.06

)

13,421.80

 

10,000.00

 

(10,454.25

)

 

 

2402

 

0000

 

Accr Board Fees—Dflt

 

(5,108.30

)

1,499.05

 

3,000.00

 

(6,609.25

)

 

 

2403

 

0000

 

Accr Audit/Tax—Dflt

 

(72,447.75

)

7,050.00

 

18,550.00

 

(83,947.75

)

 

 

2404

 

0000

 

Advert Leveler—Dflt

 

(4,914.85

)

5,500.00

 

7,135.00

 

(5,549.85

)

 

 

2407

 

0000

 

Accr Travel—Dflt

 

(13,815.97

)

13,815.97

 

5,500.00

 

(5,500.00

)

 

 

2408

 

0000

 

Accd Nasdaq-CORPORATE-Dflt

 

2,131.71

 

6,836.00

 

9,000.00

 

(32.29

)

 

 

2410

 

0000

 

ACCRUED COMM—

 

(11,420.85

)

620.57

 

3,968.92

 

(14,769.20

)

 

 

2415

 

0000

 

ACCRUED BONUS—

 

(13,000.00

)

0.00

 

1,000.00

 

(14,000.00

)

 

 

2417

 

0000

 

Deferred Comp-CORPORATE-DEFAULT

 

(146,201.00

)

12,500.00

 

0.00

 

(133,701.00

)

 

 

2440

 

0000

 

ACCRUED P/R TAX—

 

18,461.15

 

18,907.89

 

25,830.22

 

11,538.82

 

 

 

2441

 

0000

 

COBRA CLEARING—Dflt

 

(569.85

)

813.40

 

1,556.99

 

(1,313.44

)

 

 

2480

 

0000

 

ACCRUED CO-OP E—

 

(782.47

)

0.00

 

0.00

 

(782.47

)

 

 

2515

 

0000

 

SALES TAX PAY—

 

(363.41

)

800.38

 

844.39

 

(407.42

)

 

 

 

 

 

 

 

 

(416,901.81

)

Total Accrued Expenses

 

(422,145.14

)

11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2820

 

0000

 

DEFERRED INCOME—

 

(111,367.00

)

1,391.00

 

12,500.00

 

(122,476.00

)

14

 

 

 

 

 

 

 

(698,045.31

)

Total Current Liabilities

 

(738,809.36

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2720

 

0000

 

LEASE PAY-NON C—

 

(15,254.39

)

917.24

 

0.00

 

(14,337.15

)

12

 

2810

 

0000

 

DEF INC TAX NON—

 

(161,597.00

)

0.00

 

0.00

 

(161,597.00

)

14

 

 

 

 

 

 

 

(176,851.39

)

Total Long-Term Liabilities

 

(175,934.15

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(874,896.70)

 

Total Liabilities

 

(914,743.51

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3000

 

0000

 

STOCK—

 

(5,832.77

)

0.00

 

0.00

 

(5,832.77

)

 

 

3035

 

0000

 

B PREFERRED PAR-CORPORATE-DEFAULT

 

(770.00

)

0.00

 

0.00

 

(770.00

)

 

 

3040

 

0000

 

TREASURY STOCK—

 

758,564.00

 

0.00

 

0.00

 

758,564.00

 

 

 

3050

 

0000

 

DUE S/H DEFICIT—

 

269,894.40

 

0.00

 

0.00

 

269,894.40

 

 

 

3100

 

0000

 

APIC—

 

(19,670,548.90

)

0.00

 

0.00

 

(19,670,548.90

)

 

 

3115

 

0000

 

APIC - SERIES B-CORPORATE-DEFAULT

 

(3,464,244.00

)

0.00

 

0.00

 

(3,464,244.00

)

 

 

3120

 

0000

 

APIC WARRANTS-CORPORATE-Dflt

 

(983,734.00

)

0.00

 

0.00

 

(983,734.00

)

 

 

3130

 

0000

 

APIC - BCF-CORPORATE-Dflt

 

(810,000.00

)

0.00

 

0.00

 

(810,000.00

)

 

 

3210

 

0000

 

RE CUMULATIVE—

 

21,403,459.54

 

248,256.33

 

0.00

 

21,651,715.87

 

 

 

 

 

 

 

 

 

(2,503,211.73

)

Total Shareholder Equity

 

(2,254,955.40

)

15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3,378,108.43

)

Total Liabilities & SHE

 

(3,169,698.91

)

 

 

 

2

--------------------------------------------------------------------------------